 Case 4:07-cr-00144-RAJ-JEB Document 70 Filed 01/16/20 Page 1 of 1 PageID# 287




              SUPERVISED RELEASE / PROBATION VIOLATION HEARING

 Set:      10:00 a.m.                         Date:                            January 16.2020
 Started: \0'.OOc(vn                          Judge:             Raymond A.Jackson. USDJ
 Ended: \Cv''0bQ-fO                           Court Reporter:          Carol Naughton.OCR
                                              U.S. Attorney:                Eric Hurt. AUSA
                                              Defense Attorney:       "lO)AQr<-Ac3?t^.\\cAFPD
                                              Probation Officer:    :Lv|noej C\'f\.'Wno.USPO
                                              Courtroom Deputy:                 P. Thomnson
 Case Number:.         4:07crl44
 Defendant:          Robert Williams


(X) Matter came on for alleged yiolation of superyised release.        ( )Deft. Sworn

(X ) Court found deft guilty of ylolatlng terms of superyised release on July 17,2019 and
 confinued disposition to today.
  (^n/)            ov COuoSeW^tccxA.
 (X) Court Issues a yerbal reprimand and continued deft on superylslon W           VVv t SOOoG

( ) Eyldence presented.          ( ) Argued.          ( ) Statement of deft.

() Court finds deft, guilty of ylolatlng terms of superyised release and
    continues deft, on superyised release ( )with additional conditions as
        noted below.


( ) Court finds deft, has not ylolated the terms of superyised release.

() Deft, committed to custody of BOP for a term of               month(s)/ year(s).

() Upon release from confinement,the deft, will not serye any further term of
        superyised release.

()Upon release from confinement,the deft will he on superyised release for a period of
           month(s)/year(s). The same conditions and special conditions preylously
        Imposed shall apply.

(       Deft, notified of right of appeal.      Court to prepare an order.
( ^ Deft, remanded to custody.               ( ) Deft, continued on present bond.
